Citation Nr: 0836984	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-23 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than October 23, 
2000, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a hearing at the Board in Washington, 
D.C. in August 2008.


FINDING OF FACT

The veteran is not shown to have filed a claim for TDIU prior 
to October 23, 2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 23, 
2000, for the award of a TDIU have not been met. 38 U.S.C.A. 
§§ 1155, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.158, 
3.321, 3.343, 3.344, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disabilities.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter.  By this letter, the RO also notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

The Board is aware that the letter concerned the veteran's 
initial claim for TDIU benefits, not the earlier effective 
date claim.  However, the current appeal arose upon the grant 
of TDIU benefits in April 2003.  The question of whether a 
further VCAA letter for such a "downstream" issue is 
required was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the requirement of a Statement of the Case was met 
in July 2005.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need to provide the veteran with notification of assigned 
ratings and the effective dates for such ratings.  In a March 
2006 letter the RO fulfilled its obligations in compliance 
with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Facts and Analysis

The RO awarded the veteran a TDIU rating as of October 23, 
2000.  The veteran contends that he should be awarded such 
benefit as of 1992, because his disabilities have prevented 
him from working since that time.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  In cases involving increases 
(which includes a claim for individual unemployability), the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

In a December 1981 rating decision the veteran was awarded 
service connection for degenerative arthritis of the lumbar 
and cervical spines (50%), hypertension with headaches (20%) 
and recurrent dislocation of the right shoulder (10%); the 
combined rating totaling 60 percent.  However, the veteran 
was denied a TDIU rating because his disabilities did not 
meet the scheduler requirements.  In this regard, the Board 
notes a total disability rating for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  The veteran appealed this decision and an April 
1984 Board decision confirmed the RO rating decision.  

In April 1988, VA received correspondence addressed to the 
veteran from the United States Postal Service reporting that 
the veteran had been tentatively found to be medically unable 
to perform the essential functions of a mail handler 
position.  Subsequently, in a June 1988 letter, the RO 
instructed the veteran to complete the enclosed TDIU 
application (VA Form 21-8940) if he claimed to be 
unemployable due solely to his service-connected 
disabilities.  The Board notes that a copy of this letter was 
also sent to the veteran's representative.  No response was 
received by the veteran or his representative.  The RO next 
received the veteran's claim for TDIU on October 23, 2000 and 
the benefit was awarded as of that date.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than October 23, 2000, for the award 
of a TDIU.  38 C.F.R. § 3.158(a) provides that where evidence 
requested in connection with an original claim is not 
furnished within one year of the request, the claim will be 
considered abandoned.  In the case of an abandoned claim, the 
effective date for a subsequent grant of benefits can be no 
earlier than the receipt of the reopened claim after the 
abandonment.  Fleshman v. Brown, 9 Vet. App. 548 (1996); 
aff'd Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).  
This factual situation, where the veteran failed to provide 
the requested evidence within one year of request, fits the 
criteria for an "abandoned claim" under 38 C.F.R. § 3.158.  
Thus, the effective date for a subsequent grant of TDIU 
benefits can be no earlier than the receipt of the re-filed 
claim after the abandonment, which in this instance was 
October 23, 2000.  

The Board is aware that the veteran contends that he never 
received the TDIU application (VA Form 21-8940) in 1988.  In 
this regard, the veteran claims he did not receive the TDIU 
application (VA Form 21-8940) until the year 2000.  However, 
the veteran's mere assertion that he did not receive the 
document is insufficient to rebut the presumption of 
administrative regularity showing that the document was sent 
to the veteran in June 1988, as indicated by the date stamp 
on the cover letter.  The Court has held that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-
09 (1992) (quoting United States v. Chemical Foundation, Inc. 
272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  The veteran has 
not submitted credible evidence to rebut the presumption in 
this case.  See also Baldwin v. West, 13 Vet. App. 1, 6 
(1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

For the above reasons, the Board finds that an effective date 
earlier than October 23, 2000, for the award of a TDIU cannot 
be granted.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

An effective date earlier than October 23, 2000, for the 
award of a TDIU is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


